Citation Nr: 0117996	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  99-22 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from August 
1942 to December 1945.  He died in July 1980.  The appellant 
is his widow.  She appealed to the Board of Veterans' Appeals 
(Board/BVA) from an August 1998 decision of the Committee on 
Waivers and Compromises (Committee/COWC) at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied her request for waiver of recovery of 
an overpayment of improved death pension benefits creating a 
debt in the calculated amount of $3,120.

In her November 1999 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the appellant requested a hearing at the RO 
before a Member of the Board.  The RO subsequently scheduled 
her hearing for March 14, 2000, and sent her a letter on 
January 21, 2000, notifying her of the date, time, and 
location of the hearing.  However, she failed to report for 
her hearing.  She since has indicated in an April 2001 
statement that she could not report for her hearing because 
of illness.  But she did not request that her hearing be 
rescheduled, so the Board deems her request for a Travel 
Board hearing withdrawn.  See 38 C.F.R. § 20.704(d) (2000).


FINDING OF FACT

There was fault on the part of the appellant in creating the 
overpayment in her death pension benefits, with no fault 
being shown on the part of the VA; she did not change her 
position to her detriment in reliance on her VA death 
pension; failure to make restitution would result in an 
unfair gain to her; and recovery of the overpayment would not 
result in undue hardship or defeat the purpose of 
the benefit.


CONCLUSION OF LAW

Recovery of the overpayment of improved death pension in the 
calculated amount of $3,120 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board remanded this case to the RO in February 2001 
because, in her November 1999 Substantive Appeal, the 
appellant had indicated that she did not believe the amount 
of money the VA had calculated as overpaid was correct.  
That, in turn, was tantamount to contesting whether her debt 
properly was created.  In Schaper v. Derwinski, 1 Vet. App. 
430 (1991), the U.S. Court of Appeals for Veterans Claims 
(Court)-formerly, the U.S. Court of Veterans Appeals-held 
that, when, as here, the validity of a debt has been 
challenged by an appellant, a preliminary threshold 
determination must be made on that question prior to making a 
decision on waiver of indebtedness.  Furthermore, "VA must 
examine, sequentially, three potential bases for relief:  1) 
the validity of the debt, 2) retroactive release of 
liability, and 3) waiver of the debt."  Schaper at 433-37; 
see also Smith v. Derwinski, 1 Vet. App. 267, 275-278 (1998).  
But since the appellant had not raised that particular issue 
within one year after initially receiving notice of the 
amount of her overpayment in May 1998 (of $3,120), it first 
was necessary for her to submit "new and material evidence" 
concerning the validity of the debt.  See 38 C.F.R. 
§ 3.156(a).

Evidence is new and material if it is not cumulative or 
redundant of the evidence already of record and bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Id; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).

The Board also remanded this case to the RO to obtain other 
documentary evidence verifying the actual amount of income 
the appellant had received in 1994, including a copy of a 
statement that she reportedly had signed on May 1, 1997, 
attesting to the amount of her countable income for VA 
pension purposes during that tax year.  The Board also 
requested that the RO place in her claims file supporting 
documentation (obtained through an income verification match 
(IVM)) of the amount of income used in determining her 
countable income for VA pension purposes.  And lastly, the 
Board requested that the RO complete any necessary additional 
notification, assistance, or other development mandated by 
the recently enacted Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

After receiving the case back from the Board, the RO placed 
in the claims file a March 2001 letter to the appellant 
notifying her that current law precludes the VA from actually 
placing income tax return information (for tax year 1994) in 
her VA file.  However, also enclosed with the letter-and 
placed in her claims file, too, was a copy of the statement 
that she had signed on May 1, 1997, certifying as correct the 
amount of her income for tax year 1994 causing the creation 
of the overpayment of her pension and resulting debt at issue 
in this case.  The RO also placed in her claims file a copy 
of the audit of her benefit payment account for the period in 
question-itemizing and showing how her $3,120 debt was 
calculated.  And although she submitted an additional 
statement in April 2001, she did not dispute the accuracy of 
any of the income information the RO had provided her, which 
it had used in calculating the amount of her debt to VA.  She 
also did not allege any legal basis whatsoever for 
legitimately questioning the validity of the debt, itself.  
In fact, she indicated that she took the money leftover after 
burying the veteran (and her second husband, who also was a 
veteran) and used it to put a new roof on her house.  So 
because she has not submitted or otherwise identified any 
objective evidence to substantiate her allegation that her 
debt was not validly created, this, in turn, means that she 
has not submitted any new and material evidence concerning 
this initial preliminary threshold determination, and the 
Board therefore may proceed to discuss the merits of the 
remaining two possible legal bases of relief-those being 
retroactive release of liability and a waiver of the debt.

Recovery of an overpayment of VA benefits may be waived if 
recouping the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  
The phrase "equity and good conscience" means arriving 
at a fair decision between the appellant and the Government.  
And in making this determination, consideration will be given 
to various factors that are not intended to be all-inclusive.  
But they involve considering such things as:  1) the relative 
fault of the appellant-where her actions contributed to the 
creation of the debt; 2) balancing her fault against VA's-if 
VA also was culpable in the creation of the debt; 3) 
determining whether collection of the debt would cause her 
undue financial hardship by depriving her of basic 
necessities; 4) whether the collection of the debt would 
defeat the purpose of the VA benefit; 5) whether failure to 
make restitution would result in unjust enrichment; and 6) 
whether reliance on VA benefits resulted in relinquishment of 
a valuable right, i.e., she changed her position to her 
detriment.  38 C.F.R. § 1.965(a); see also Cullen v. Brown, 5 
Vet. App. 510 (1993).

In determining whether equity and good conscience dictates 
granting a waiver, the Board must consider all of the 
specifically enumerated factors applicable to a particular 
case.  However, the issues of relative fault, undue financial 
hardship, as well as unjust enrichment, are most pertinent in 
this particular case.  Furthermore, although not an explicit 
element of equity and good conscience, the Board also looks 
to whether the appellant made any attempts to mitigate the 
amount of her indebtedness to VA, whether she attempted to 
repay any outstanding money due, and whether she provided 
reliable financial data.

VA's working definition of "fault" is, "the commission or 
omission of an act that directly results in the creation of a 
debt."  See the Veteran's Benefits Administration (VBA) 
Circular 20-90-5, February 12, 1990; see also 38 C.F.R. 
§ 1.965(b)(2).  Fault initially should be considered relative 
to the degree of control the appellant had over circumstances 
leading to the creation of the debt.  If control is 
established, even to a minor degree, the secondary 
determination is whether her actions were those expected of a 
person exercising a high degree of care, with due regard for 
her contractual responsibilities to the Government.  Her age, 
financial experience, and level of education also should be 
considered in these determinations.

If, however, there is persuasive evidence of fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of her debt, then her request for waiver of 
recovery of the overpayment may be denied as a matter of 
law-without regard to consideration of any of the enumerated 
factors alluded to above or any other extenuating 
circumstances considered in applying the equity and good 
conscience standard.  38 U.S.C.A. § 5302(c); see also Farless 
v. Derwinski, 2 Vet. App. 555 (1992).

Here though, while the record on appeal in this particular 
case indicates that the appellant failed to report additional 
income that she had received in 1994 from the proceeds of 
interest, the evidence as a whole does not suggest that she 
failed to disclose that additional income for the specific 
purpose of defrauding the Government or preventing a 
reduction in the amount of her death pension benefits or 
possibly a complete termination of them altogether.  There is 
nothing to suggest that she ever affirmatively and knowingly 
has made a false statement to the VA of any sort, or one with 
reckless disregard of the probable consequences of her 
actions.  And in order for her to have been guilty of fraud, 
misrepresentation, or bad faith, the evidence must reflect a 
certain active intent on her part to accomplish the objective 
of continued receipt of her death pension benefits at a level 
more than which she was entitled to by intentionally 
providing deceptively inaccurate or false information to the 
VA.  That, however, simply was not the case here.  
Consequently, the RO's conclusion that she acted in bad faith 
in creating her debt was incorrect and not supported by the 
objective evidence of record.  Id; 38 C.F.R. § 1.965(b)(2), 
(3).

Ordinarily, the Board concluding that the appellant did not 
act in bad faith, contrary to the RO's conclusion that she 
did, would require again remanding this case to the RO for 
consideration of the equity and good conscience standard to 
preclude the appellant from being prejudiced.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  But here, by concluding this, 
the Board actually is providing her more consideration than 
did the RO.  And the September 1999 Statement of the Case 
(SOC) and the more recently issued Supplemental Statement of 
the Case (SSOC) in March 2001 both are not limited to only a 
discussion of the finding of bad faith-but rather, also 
include the pertinent law and regulation concerning the 
equity and good conscience standard.  So she already is aware 
of this legal standard and all that it entails.  But merely 
because she did not act in bad faith does not completely 
absolve her of repaying the debt in question since there are 
other considerations, as well, part and parcel of the equity 
and good conscience standard.

Records show the appellant was awarded VA improved death 
pension benefits many years ago, in December 1987.  And when 
notifying her of her entitlement to these benefits, the RO 
duly apprised her of the critical importance of keeping VA 
constantly abreast of the accurate amount of her net 
countable income-which, at the time, she was listing as $0.  
The RO also informed her that she needed to report any 
changes in her income or net worth, as they occurred, from 
all sources-including Social Security.  And the RO again 
advised her of her net countable income (according to VA's 
records for pension purposes) and the need to report 
any changes in it when subsequently contacting or 
communicating with her at various times during ensuing years, 
including in December 1988, December 1990, January 1991, 
November 1992, and November 1993.  And when she began 
receiving Social Security in May 1995, she promptly apprised 
the RO of that since it would change the amount of her net 
countable income for VA pension purposes.  In response, the 
RO sent her a letter in December 1995 advising her of the 
resulting adjustment in the amount of her pension benefits 
and giving her even further notice of the need to continually 
keep the VA abreast of any other changes since they, too, 
would need to be considered and factored into her award.  
Indeed, the RO even provided her a detailed explanation of 
how she, herself, could calculate the amount of her monthly 
payment using an arithmetic formula and the consequences of 
failing to report all of her income, from all sources, and 
any changes to it-particularly insofar as having to repay 
any overpayment.  The amendments the RO made to the amount of 
her payments in that letter were based on recent financial 
information that she had provided in an income Eligibility 
Verification Report (EVR), which not only contained areas on 
the form to indicate income that she had received from Social 
Security, but also from other sources, too, such as interest 
and dividends.  And records show that she also had completed 
and submitted other EVRs during the immediately preceding 
years.  So the fact that she, as evidenced by her own 
actions, was well aware of the process and procedure for 
reporting changes to VA in the amount of her countable 
income, including gained through interest, speaks volumes 
about her culpability in the unlikely event that she failed 
to do this at some point in the future or if she earlier had 
failed to do this at some point in the past.

Despite her full knowledge and awareness of this, however, an 
IVM conducted by the RO surprisingly disclosed that the 
appellant had not notified the VA of the additional income 
that she had received during 1994 from the proceeds of 
interest.  And besides that, she also did not report this to 
VA at any time during 1995 in an effort to rectify the 
situation.  Therefore, the preponderance of the evidence 
indicates that she, and she alone, was at fault in failing to 
promptly notify VA of the increase in her net countable 
income as a result of the proceeds that she had received from 
the interest.  There was no reasonable means for VA to have 
discovered this additional income, creating the overpayment, 
earlier than it did-particularly since, by all indications, 
the appellant's income had remained virtually the same during 
the several preceding years.  VA was not at fault in the 
creation of the overpayment.  Rather, VA provided the 
appellant a viable means to report any changes, and she quite 
simply failed to do that.

Although the appellant also alleges that recovery of the 
$3,120 overpayment would cause her financial hardship, the 
Financial Status Report (FSR) that she most recently 
completed and submitted in September 1998 (she re-submitted 
the very same FSR in June 1999) indicates that she receives 
$496 per month from Social Security.  And she more recently 
indicated in her April 2001 statement that she receives $323 
per month from the Army.  So there actually is considerably 
more income available to repay her debt than she reported in 
her most recent FSR.  Conversely, there is no persuasive 
evidence of record that recovery of this debt would deprive 
her of the ability to meet the cost of the basic necessities 
of life or defeat the purpose for which her pension benefits 
were intended.  In other words, recovery of her debt-albeit 
over time (possibly via some sort of installment plan) is 
entirely possible without depriving her of the ability to 
meet her ongoing other expenses.

There is no indication that the appellant has changed her 
position to her detriment in reliance upon the receipt of her 
VA pension benefits.  To the contrary, by all indications, 
she has maintained essentially the same lifestyle for many 
years now, despite the receipt of her VA death pension.  So 
failure to make restitution would result in an unfair gain to 
her as she was in receipt of a relatively substantial income 
during the time that the overpayment was being created.  
There is no indication that any other extenuating 
circumstances exist that would be dispositive in arriving 
at a fair balancing of her interest when compared to the 
Government's interest.  And all things considered, the 
preponderance of the evidence is unfavorable to her claim and 
shows that recovery of her VA pension debt would not be 
against equity and good conscience.  38 U.S.C.A. § 5302; 
38 C.F.R. §§ 1.963, 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

The request for a waiver of recovery of the overpayment of 
improved death pension benefits is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

